Kourkoumelis v Department of Educ. of the City of N.Y. (2018 NY Slip Op 07113)





Kourkoumelis v Department of Educ. of the City of N.Y.


2018 NY Slip Op 07113


Decided on October 24, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
COLLEEN D. DUFFY, JJ.


2016-07819
 (Index No. 23108/12)

[*1]Thierry Kourkoumelis, etc., et al., appellants,
vDepartment of Education of the City of New York, respondent.


Reibman & Weiner, Brooklyn, NY (Marc Reibman, Steven M. Weiner, and Lansner & Kubitschek [Carolyn A. Kubitschek], of counsel), for appellants.
Zachary W. Carter, Corporation Counsel, New York, NY (Jane L. Gordon and Qian Julie Wang of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Lara J. Genovesi, J.), dated May 26, 2016. The order granted the defendant's motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, without costs or disbursements.
We agree with the Supreme Court's determination that there were no triable issues of fact.
DILLON, J.P., LEVENTHAL, ROMAN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court